Citation Nr: 0723208	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-15 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
November 1988.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal of a December 2001 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in San Juan, Puerto Rico.  In October 2005, the Board 
denied the claim.  On appeal, in January 2007, the United 
States Court of Appeals for Veterans Claims (Court) vacated 
the Board decision and remanded the appeal for readjudication 
following evidentiary development consistent with the 
parties' joint motion.   

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, D.C.  VA will notify the veteran if 
further action is required.


REMAND

The parties' joint motion sets forth two grounds for Board 
error in October 2005:

(1)  The Board failed to ensure full compliance with VA's 
duty to assist the veteran in substantiating his claim 
consistent with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  
In particular, the July 2003 VA compensation and pension 
(C&P) examination report, the etiology opinion in which the 
Board relied on, in part, to deny the claim, indicates that 
the examiner had reviewed an electronic version of the March 
2001 VA neuropsychiatric evaluation results before giving his 
etiology opinion.  The claims file does not contain the March 
2001 neuropsychiatric evaluation results and it was error not 
to ensure that they are in the claims file.  

(2)  The Board failed to provide adequate reasons and bases 
to support its October 2005 denial.  Specifically, it 
erroneously stated that the veteran was diagnosed with 
organic personality syndrome after the expiration of the 
presumptive service connection period (after one year 
following discharge from active service).  The veteran was so 
diagnosed in mid-1989.

In light of the foregoing, the Board defers adjudication 
pending association with the claims file the March 2001 VA 
neuropsychiatric evaluation results, and as well, any 
additional clinical records not already in the claims file.  
After such additional evidence is associated with the claims 
file, the veteran should be afforded another opportunity to 
undergo a VA C&P neuropsychiatric evaluation to determine the 
nature and etiology of his claimed psychiatric disorder.  
Also, while the appeal is on remand status, the veteran 
should be provided notice consistent with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), and afforded an 
opportunity to submit any new, pertinent evidence in his 
possession.

Accordingly, the case is REMANDED for the following actions:

1.  Send the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Also request that he provide 
any evidence in his possession that 
pertains to the claim.   

2.  Ensure that any missing, and more 
contemporaneous, VA clinical records are 
associated with the claims file.  This 
directive includes specifically the March 
2001 VA neuropsychiatric evaluation 
results.  These records must be associated 
with the claims file, or a finding must be 
made that further effort to obtain these 
records would be futile, before scheduling 
the examination as set forth below.

3.  Arrange for the veteran to undergo an 
examination to determine the nature and 
etiology of the claimed psychiatric 
disorder.  The claims folder should be 
available to the examiner for review.  The 
examination report should explicitly state 
whether the examiner has reviewed the 
veteran's claims file.  For each 
diagnosis, the examiner should state 
whether it is at least as likely as not 
(by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to active 
service.  The examiner should include the 
basis for each opinion in the examination 
report.  Finally, the examiner is asked to 
indicate whether a psychosis was 
manifested within one year after the 
veteran's separation from active duty on 
November 30, 1988.  In particular, the 
examiner should indicate whether the July 
25, 1989 VA neuropsychological report 
containing a diagnosis of organic 
personality syndrome is evidence of the 
presence of a psychosis.  If it is not 
possible to give the requested opinions, 
the examiner should explain in the 
examination report why it is not possible.   

4.  After completing the above, 
readjudicate the claim based on a review 
of the entire record.  If the benefit 
sought remains denied, then issue a 
Supplemental Statement of the Case and 
afford the veteran and his attorney an 
opportunity to respond to it.  Then, if in 
order, return the appeal to the Board for 
further review.
     
The veteran is advised that the failure to appear for a VA 
medical or psychiatric examination, if scheduled, could 
result in a denial of his claim unless good cause is shown.  
38 C.F.R. § 3.655 (2006).  He has the right to submit 
additional evidence and argument on the matter(s) remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or the Court for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



